Order entered July 18, 2017




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-16-01324-CR

                                    UNG T. LE, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-53089-V

                                          ORDER
        Before the Court is appellant’s July 14, 2017 motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion and ORDER the brief filed within thirty days

of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE